In re Dyer, Austin; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, No. 98-4147; to the Court of Appeal, Fifth Circuit, No. 04-KH-623.
Writ granted in part; otherwise denied; case remanded to the district court. Because relator’s conviction did not become final under La.C.Cr.P. art. 922 until this Court denied his application for writs on direct review in June, 2003, see State v. Dyer, 01-1579 (La.6/27/03), 847 So.2d 1256, the prescriptive period of La.C.Cr.P. art. 930.8 does not bar consideration of relator’s application for post-conviction relief filed in April, 2004. See generally State ex rel. Wilson v. State, 01-1464 (La.3/15/02), 812 So.2d 622. The district court is accordingly ordered to give the application merits consideration.
JOHNSON, J., would deny the writ.